In an action, inter alia, to recover benefits under a disability insurance policy, the plaintiff appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered September 18, 2003, which denied her motion for leave to renew the defendant’s prior motion for reargument which resulted in an order granting summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for leave to renew since she did not offer a reasonable justification for her failure to submit the additional evidence presented upon renewal in opposition to the defendant’s original motion for summary judgment or its motion for leave to reargue (see CPLR 2221 [e] [3]; Caramoor Capital Group v Blauner, 302 AD2d 550 [2003]; Falkowitz v Peters, 294 AD2d 330 [2002]; Matter of Colonial Penn Ins. Co. v Nevelus, 292 AD2d 381 [2002]). Krausman, J.P., Goldstein, Luciano and Fisher, JJ., concur.